Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
					DETAILED ACTION
			    ATTACHMENT TO QUALYE ACTION

			SPECIFICATION OBJECTION
In line 1 of the first paragraph (i.e. below the Title) of page 1 of specification, insertion of “now U.S. Pat. 10,604,665” after “15/546,923” would be needed for update. Submission of a whole paragraph would be needed.
The recited “0.0195 mass % or more and 1.0 mass% of less” of claim 1 lacks an antecedent basis in specification and thus it is objected.  Insertion of such clause in the specification would be needed (e.g. in the third line from bottom of page 19 of specification, “, more preferably 0.0195 mass % or more and 1.0 mass% of less”).   An explanation of the “0.0195 mass %” in the response would make a record clearer (1.5 mass% of a residual MIBK content of example 5 with a dispersion liquid B comprising 1.3 mass %).  Other claims depend from the objected claim 1 would be also objected.
Tables are missing from the last page of specification.

			     EXAMINER’S COMMENT
CN 102079895 A (June 1, 2011) teaches an anti-counterfeit ink comprising vegetable oil and mineral oil (i.e. petroleum solvent).  US 8,157,905 teaches an ink comprising varnish (e.g. phenolic resin), pigment, linseed oil (i.e. vegetable oil), wax, and aromatic free mineral oil (i.e. petroleum solvent) in table 1.  WO2012/103578 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






THY/March 25, 2021                                   /TAE H YOON/                                                                    Primary Examiner, Art Unit 1762